United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 4, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-41094
                           Summary Calendar



     UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

          versus


     STEVEN TREVINO,

                                           Defendant-Appellant.




             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-01-CR-1264-1



Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Following a bench trial, Steven Trevino was convicted of being

a felon in possession of firearms, in violation of 18 U.S.C. §

922(g)(1).     He argues on appeal that the evidence admitted at his

trial was insufficient to support a finding that the interstate

commerce nexus, as described in his indictment, was met.               His

indictment reads, in pertinent part, that Trevino “possess[ed]


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
firearms which had previously been shipped and transported in

interstate commerce.”        He argues that this language requires a

showing that he contemporaneously possessed firearms in interstate

or foreign commerce.       We disagree.

     Section      922   “prohibits      certain     people   ‘from    receiving,

possessing   or     transporting     firearms     in    interstate    or   foreign

commerce or firearms which have been shipped or transported in

interstate or foreign commerce.’” United States v. Shelton, 937

F.2d 140, 142 (5th Cir. 1991) (quoting United States v. Perez, No.

90-8177 (5th Cir. Sept. 27, 1990)). In enacting section 922(g), we

have held that Congress intended to describe broadly the nexus

between commerce and the prohibited possession of a firearm by a

felon.   Id. at 143; United States v. Fitzhugh, 984 F.2d 145, 146

(5th Cir. 1993) (“[A] convicted felon’s possession of a firearm

having   a   past    connection    to    interstate      commerce    violates     §

922(g)(1).”).       Accordingly, we have previously rejected efforts to

so parse the language of section 922(g) as to differentiate among

the activities that it prohibits in terms of “different levels of

involvement in interstate commerce.”              Shelton, 937 F.3d at 145.

And we similarly reject Trevino’s attempt to distinguish between

possessing a firearm “in commerce,” and possessing a firearm

“affecting    commerce.”      Evidence       that   a   firearm     has    traveled

interstate at some point in the past is thus sufficient to support

a conviction under 18 U.S.C. § 922(g), even if the defendant


                                         2
possessed the firearm entirely intrastate.       United States v.

Cavazos, 288 F.3d 706, 712 (5th Cir. 2002), cert. denied, 123 S.Ct.

253 (2002).   We therefore conclude, after reviewing the record,

that the evidence adduced at Trevino’s trial was sufficient to

support his conviction under the terms of his indictment.      The

judgment of the district court is

                            AFFIRMED.




                                 3